     Case 5:20-cv-01113-JAK-SHK Document 20 Filed 09/15/20 Page 1 of 2 Page ID #:175




 1                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     BOARD OF TRUSTEES OF SHEET                 Case No. 5:20-cv-01113-JAK-SHKx
       METAL WORKERS’ HEALTH
12     PLAN OF SOUTHERN
       CALIFORNIA, ARIZONA AND                    ORDER RE STIPULATION FOR
13                                                JUDGMENT (DKT. 19)
       NEVADA,
14
             Plaintiff,
15
                    v.
16
       SCOTT EUBANKS,
17
             Defendant.
18
19
20
            Based on a review of the Stipulation for Judgment (the “Stipulation” (Dkt.
21
      19)) between Plaintiff Board of Trustees of the Sheet Metal Workers Health Plan of
22
      Southern California, Arizona and Nevada (the “Health Plan”) and Defendant Scott
23
      Eubanks (“Eubanks”), sufficient good cause has been shown for the requested relief.
24
      Therefore, the Stipulation is APPROVED.
25
            Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
26
      as follows:
27
            1.      That defendant Scott Eubanks agree that he is indebted to the Health
28
      Plan in the total amount of $27,465.36 which equals $22,465.36 for overpaid Health
     Case 5:20-cv-01113-JAK-SHK Document 20 Filed 09/15/20 Page 2 of 2 Page ID #:176




 1    Plan benefits premiums and $5,000.00 in attorney fees, together with post-judgment
 2    interest thereon at the rate of 10% per annum as of the date of the Judgment.
 3          2.     Judgment is entered in favor of the Health Plan and against defendant
 4    Scott Eubanks in the amount of $27,465.36 for overpaid Health Plan benefits
 5    together with post-judgment interest thereon at the rate of 10% per annum as of the
 6    date of the Judgment.
 7          3.     This Court retains jurisdiction over this matter through December 1,
 8    2021 to enforce the terms of any judgment entered hereunder, to order appropriate
 9    injunctive and equitable relief, to make appropriate orders of contempt, and to
10    increase the amount of judgment based upon additional sums owed to the Health
11    Plan by defendant Scott Eubanks.
12
13    IT IS SO ORDERED.
14
15    Dated: September 15, 2020              _______________________________
                                             John A. Kronstadt
16                                           United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
